DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “silicon carbide single crystal substrate having an off angle of 4 or less, which is an angle tilted in the <11-20> direction with respect to the (0001) plane” in lines 3-6 which fails to define which structure, location, surface or plane of the silicon carbide single substrate defining the “off angle of 4 or less”. It is unclear to the Examiners which structure, location, surface or plane (e.g. top surface, bottom 
Claim 1 recites the limitation “the (0001) plane” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the depth” and “the shallow pits” in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the side of the silicon carbide single crystal substrate” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the side of the drift layer” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the leakage current” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (Pub. No.: US 2016/0355949 A1), hereinafter as Wada and further in view of Zhang et al. (Pub. No.: US 2010/0133550 A1), hereinafter as Zhang.
Regarding claim 2, Wada discloses  an epitaxial silicon carbide single crystal wafer in Figs. 1-2 and 10-11 comprising: a silicon carbide single crystal substrate (SiC single crystal substrate 10) having an off angle of 4° or less (off angle 8°≥θ≥1°), which is an angle tilted in the <11-20> direction with respect to the (0001) plane (see Fig. 1 and [0048]); a buffer layer (buffer layer not shown), formed on the silicon carbide single crystal substrate, having a doping density of 1 x 1018 atms/cm3 or more and 1 x 1019 atms/cm3 or less (about 10-18 cm-3 as typo for 1018 cm-3 in term of doping concentration) and consisting of a silicon carbide epitaxial film having a thickness of 0.1 to 1.0 um (see [0078]); and a drift layer (the remaining of epitaxial layer 11 without the buffer layer), formed on the buffer layer, consisting of a silicon carbide epitaxial film having a thickness of 10 um more and 30 um or less (epitaxial 11 has thickness H between 5um and less than or equal to 30 um) (see Figs. 1, 10 and [0086-
Wada fails to disclose the buffer layer having the thickness of 5 um or more and 10 um or less and the drift layer having a doping density of 1 x 1015 atms/cm3 or more and 1 x 1017 atms/cm3 or less.
Zhang discloses an epitaxial silicon carbide single crystal substrate wafer for making power devices in Figs. 6-7A comprising a silicon carbide single crystal substrate having an off angle of 4° or less (SiC substrate wafer 10 having off-axis angle between 2 to 4 degree) (see Fig. 6 and [0069-0070]); a buffer layer (SiC buffer) consisting of a silicon carbide epitaxial film having a thickness of 5 um or more and 10 um or less (a thickness of at least 10 um) (see Fig. 7A and [0034-0035]); and a drift layer (N SiC drift layer) having a doping density of 1 x 1015 atms/cm3 or more and 1 x 1017 atms/cm3 or less (less than 1016 cm-3) (see [0078] and [0085]).   
The thickness of the buffer layer and the doping density of the drift layer of Wada can be modified to be the same or similar to the thickness of the buffer layer and the doping density of the drift layer of Zhang for the combination to disclose all limitations of claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make modification to the device of Wanda based on the teaching of Zhang because having such thicker buffer layer would reduce the number of dislocation density for the epitaxial layer formed above the buffer layer for improving 
Regarding claim 2, the combination of Wada and Zhang discloses wherein when a Schottky barrier diode is formed by providing a Ni-based ohmic electrode on the side of the silicon carbide single crystal substrate and a Ni-based Schottky electrode on the side of the drift layer, the leakage current at a reverse applied voltage of 400 V becomes 1 x 10-11 A/cm2 or more and 1 x 10-8 A/cm2 or less (the combination of Wada and Zhang discloses all the limitation and characteristic of the epitaxial silicon carbide single crystal wafer as recited in claim 1 and furthermore, Zhang discloses a schottky barrier diode in Fig. 7A is formed by schottky contact and cathode contact on the top surface of the drift layer and the bottom surface of the SiC substrate; the combination of Wada and Zhang would have the leakage current at a reverse applied voltage of 400 V becomes 1 x 10-11 A/cm2 or more and 1 x 10-8 A/cm2 or less when a Schottky barrier diode is formed by providing a Ni-based ohmic electrode on the bottom side of SiC substrate 10 and a Ni-based schottky electrode on the top surface of the epitaxial layer 11 if Wada) (see Fig. 1 of Wada Fig. 7A of Zhang). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818